 
Exhibit 10.1
 
PEDEVCO CORP.
 
COMMON STOCK RESCISSION AGREEMENT
 
This Common Stock Rescission Agreement (the “Agreement”) is made as of December
28, 2017 by and between PEDEVCO Corp., a Texas corporation (the “Company”), and
David Z. Steinberg (“Recipient”).
 
RECITALS
 
A.
Pursuant to those certain Restricted Stock Purchase Agreements dated on or about
October 7, 2015 and December 28, 2016 (together, the “Purchase Agreements”) by
and between the Company and the Recipient, the Company issued 21,429 and 54,546
shares of the Company’s Common Stock (the “Shares”), respectively, to Recipient
under the Company’s 2012 Equity Incentive Plan (the “Transactions”).
 
B.
The Company and the Recipient recognize and agree that the Transactions were not
consistent with the parties’ intentions and was a mutual mistake and should not
have occurred.
 
C.
The Company and the Recipient deem it to be in their respective best interests
to rescind the Transactions.
 
AGREEMENT
 
Accordingly, the parties agree as follows:
 
1. RESCISSION OF TRANSACTIONS. The Company and the Recipient hereby agree that
the Transactions are hereby cancelled and rescinded effective as of the date of
the Transactions, and declared null and void ab initio. Each of the parties
hereto further agrees to take all steps necessary and proper to unwind the
Transactions, including without limitation, promptly executing, delivering
and/or filing any and all instruments, documents, notices or other agreements
that reflect or evidence the cancellation of the Transactions and the return of
the ownership of the Shares to the Company. The Recipient acknowledges and
agrees that it shall have no further right, title or interest in any of the
Shares and shall not be paid, issued or entitled to any cash or other
consideration from the Company in connection with the rescission of the
Transactions other than the Company’s agreement to rescind the Transactions
hereunder.
 
2. ENTIRE AGREEMENT. This Agreement, along with the Purchase Agreement and the
documents referred to herein and therein, constitute the entire agreement
between the parties pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to the subject matter hereof existing
between the parties are expressly canceled.
 
3. MISCELLANEOUS. The validity and construction of this Agreement shall be
governed by the laws of the State of California. The parties herein waive trial
by jury and agree to submit to the personal jurisdiction and venue of a court of
subject matter jurisdiction located in San Francisco, California. In the event
that litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party's reasonable
attorney's fees, court costs, and all other expenses, whether or not taxable by
the court as costs, in addition to any other relief to which the prevailing
party may be entitled. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that no party may assign or transfer his rights or obligations under this
Agreement without the prior consent of the other party hereto.
 
 

 
SIGNATURE PAGE TO RESCISSION AGREEMENT
 
               
The parties have duly executed this Common Stock Rescission Agreement as of the
date first written above.
 
COMPANY:
 
PEDEVCO CORP.
 
By: /s/ Michael L. Peterson              

Name: Michael L. Peterson          

Title: President                        

 
                    
RECIPIENT:
 
DAVID Z. STEINBERG
 
/s/ David Z. Steinberg       

 
 
 
 
 
 
